DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The Examiner notes that, in Applicant’s reply (dated 5/21/2020) to restriction (mailed 4/9/2020), the Applicant elected Species A and indicated claims 1-8, 11-17, and 22 read on the elected species. The previous Examiner withdrew claims 9-10 and 18-21 in the subsequent non-final Office Action (mailed 8/4/2020).
In Applicant’s reply (dated 9/30/2020) to the non-final Office Action, Applicant acknowledges that claims 9-10 and 18-21 were withdrawn, but did not apply the (Withdrawn) status identifier to the relevant claims in the reply. Normally, this would result in a notice of non-compliance and a shortened statutory period of reply but, in the interest of compact and expedited prosecution, the Examiner simply requests that the appropriate status identifiers be applied to all claims in the Applicant’s next reply.

Claim Status
Claims 1-22 are pending.
Claims 9-10 and 18-21 are withdrawn.
Claims 23-44 are cancelled.
Claims 1, 4, and 17 are currently amended.

Claim Objections
Applicant is thanked for their amendment to claim 17 in an attempt to correct minor informalities. However, the claim still reads strangely, and could be amended to say “of claim 1, further comprising one or more independently controlled heating zones” to enhance clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuibira (US Patent 6,460,482).
Regarding claim 1, Kuibira teaches a showerhead assembly (the semiconductor manufacturing apparatus shown in Fig. 1 including a gas shower 1) that includes a chamber (the chamber 101 in Fig. 1).   Kuibira also teaches a gas distribution assembly (gas shower unit 1 of Fig. 1) [C7, L 36-50].  The gas distribution assembly of Kuibira also includes a plurality of apertures (through holes 11) that extend through the shower 
	It is noted the language “for distributing a gas within a reaction chamber” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Kuibira is suitable for this intended use because it is a gas shower unit for allowing reaction to occur uniformly within a chamber of the semiconductor manufacturing apparatus such as a chemical vapor deposition apparatus [C3, L 18-25], and the apparatus of Kuibira supplies a gas from inlet (200 of Fig. 1) to a semiconductor 
	Kuibira further teaches wherein the first gas distribution plate and the second gas distribution plate comprise aluminum (Kuibira – C4, L30-38: sintered ceramic base material can be aluminum nitride, aluminum oxide, or aluminum oxynitride). Examiner notes the claim does not require elemental aluminum, and a special definition of the word “aluminum” has not been provided in the Specification of the instant application, thus the aluminum compounds above meet the limitations of the claim.

Regarding claim 2, Kuibira teaches the limitations of claim 1.  
The limitation “wherein the one or more heating structures comprises one or more 3D printed heating structures.” is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 I.  
The heating structures (heater pattern 12 of Fig. 4) [C38-45] of Kuibira are heating structures independent of how they are created, and the process limitation wherein the heating structures are made by 3-D printing does not introduce a patentable distinction between the instant claims and the apparatus of Kuibira.

 Regarding claim 3, Kuibira teaches wherein the one or more heating structures comprises a first dielectric layer (Kuibira – C5, L14-21: joint layer/protective layer #13 comprises glass or a nonoxide ceramic, such as aluminum nitride or silicon nitride; par. [00059] of the instant Application recognizes silicon nitride as a dielectric material), a second dielectric layer (see annotated Kuibira Fig. 4 below) and a resistive material (Kuibira – Fig. 4, heater pattern #12 formed as an electrically conductive layer, which necessarily has SOME resistance) disposed and encapsulated between the first dielectric layer and the second dielectric layer (see Kuibira Fig. 4, heater #12 is surrounded on three sides by layer #13; Merriam-Webster dictionary defines “encapsulate” as “to enclose in”, and defines “enclose” as “to hold in”, thus heater #12 is interpreted as being encapsulated between the first and second dielectric layers, as defined below).

    PNG
    media_image1.png
    215
    504
    media_image1.png
    Greyscale

	To further clarify the Examiner’s position, the layer #13 is a three-dimensional structure that is made up of a substantial number of individual mono-layers of molecules stacked in a three-dimensional arrangement to create the overall structure as shown in Fig. 4. As such, “layer” #13 likely comprises an extremely large number of individual layers, and thus comprises at least two layers, as required of the claim.
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
The limitation “3D printed” is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 I.  The heating structures (heater pattern 12 of Fig. 4) [C38-45] of Kuibira are heating structures independent of how they are created, and the process limitation wherein the heating structures are made by 3-D printing does not introduce a patentable distinction between the instant claims and the apparatus of Kuibira.  

Regarding claim 4, Kuibira teaches the limitations of claim 2.  
Kuibira teaches wherein the one or more heating structures comprises one dielectric layer (Kuibira – C5, L14-21: joint layer/protective layer #13 comprises glass or a nonoxide ceramic, such as aluminum nitride or silicon nitride; par. [00059] of the instant Application recognizes silicon nitride as a dielectric material).


  Regarding claim 5, Kuibira teaches the limitations of claim 3.  
Kuibira further teaches the limitation wherein a line width of the resistive material (heater circuit pattern 12 of Fig. 7) is variable.  Kuibira shows a plan view of the heater circuit pattern in Fig. 12 as a zigzag with circular terminals [C9, L9-20].  The width of the heater circuit pattern (12 of Fig. 7) is varied at the circular terminals, for example.   The width of the heater circuit pattern (12 of Fig. 7) is also varied at the corners of the zig-zag, because the zig-zag is formed of straight line segments instead of a continuous curve.  
Although taught by the cited prior art, the claim limitations “To enable variable power density within the showerhead assembly” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.   The apparatus of Kuibira is capable of the claimed function because it contains a heating circuit (12 of Fig. 7) that can have variable power applied to it.  In example 1, 200 V is supplied, then the power is stopped [C12, L6-13].  The power density within the showerhead is changed from zero to the power density that results from the application of 200 V.  

Regarding claim 11, Kuibira teaches the limitations of claim 1.  
Kuibira also teaches the limitations of a third gas distribution plate.  Kuibira teaches an embodiment in Fig. 6 that appears to differ from the embodiment of Fig. 4 only by the addition of elements such as a third ceramics piece (10c of Fig. 6) and associated elements [C8, L54-65].  The third ceramics piece 10c corresponds to the instant claimed “third gas distribution plate.”  The third gas distribution plate a third top surface and a third bottom surface (as can be seen in Fig. 6), and the third gas distribution plate is attached to either the first gas distribution plate (10a) or the second gas distribution plate (10b).  The third gas distribution plate (10c) is attached to the first gas distribution plate (10a) via a joining layer (13b) [C8-9, L64-03].

Regarding claim 17, Kuibira teaches wherein the showerhead assembly comprises one independently controlled heating zone (Kuibira – Fig. 7, heater #12 

Regarding claim 22, Kuibira teaches the limitations of claim 1.  
It is noted the language “wherein the one or more heating structures are configured to provide a power density of at least 200 watts per square inch” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Kuibira is suitable for this intended use because Kuibira teaches the one or more heating structures (12 of Fig. 4), and teaches that the heater circuit is a pattern in the form of an electrically conductive layer) [C7, L50-55].   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuibira (US Patent 6,460,482), as applied to claims 1-5, 11, 17, and 22 above, further in view of Sabri (US Pub. 2012/0222815) and Yendler (US Pub. 2004/0226515).
The limitations of claims 1-5, 11, 17, and 22 are set forth above.
Regarding claim 6, Kuibira teaches the limitations of claim 1.  
Kuibira teaches that the first gas distribution plate (ceramic base material 10a of Fig. 4) and the second gas distribution plate (ceramic base material 10b of Fig. 4) are joined by a glass layer or non-oxide ceramic layer 13 [C8, L35-45]. 
Kuibira does not teach the limitation wherein the material disposed between the first gas distribution plate and the second gas distribution plate is a brazing material.  
Sabri et al teaches a hybrid ceramic showerhead.  Sabri teaches a method of manufacture of the ceramic showerhead in Figs. 4B-J [0090].  Sabri teaches that during the process of making the ceramic showerhead, parts such as the showerhead such as a ground/power plane and a heater recess can be encapsulated using techniques such as brazing [0094].  
Sabri and Kuibira are analogous art in the field of ceramic showerheads for semiconductor manufacturing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joining layer (12 of Fig. 4) of Kuibira to be a brazing layer because Sabri teaches that brazing is suitable technique for encapsulating parts during the manufacture of a ceramic showerhead [0094].  
Evidentiary support for using brazing material to join ceramic parts of a showerhead is found in Yendler, who teaches that materials such as Kovar are known for forming strong brazed bonds with materials such as ceramics [0037].  
Further, using a brazing material as the joining layer (13 of Kuibira Fig. 4) would be a selection a known material based on its art recognized suitability for an intended 

Regarding claim 7, Kuibira in view of Sabri teaches the limitations of claim 6. 
Kuibira modified by Sabri teaches the limitation of a brazing material used to join ceramic parts [0094 of Sabri], specifically to modify the joining layer (13 of Kuibira fig. 4) with a brazing material as discussed above with regard to claim 6. 
Kuibira teaches that the brazing material (joining layer 13 of Kuibira Fig. 4) [C8, L40-46] is disposed between and in contact with the heating structures.  The heating structures of Kuibira (heater circuit 12) is formed between the two ceramic base materials (10a, 10b) [C8, L35-45] in the joining layer 13, as shown in Fig. 4. 

Regarding claim 8, Kuibira in view of Sabri teaches the limitations of claim 6.  
Kuibira teaches the plurality of apertures (plurality of holes 11 of fig. 4) pass that extend from the first bottom surface (bottom surface of ceramic base material 10a) to the second top surface (top surface of ceramic base material 10b), as seen in Fig. 4.  The through holes pass through the joining material (holes 11 pass through material 13 of Fig. 4), which is modified by Sabri to be a brazing material.  
Kuibira modified by Sabri teaches the limitation of a brazing material used to join ceramic parts [0094 of Sabri], specifically to modify the joining layer (13 of Kuibira fig. 4) with a brazing material as discussed above with regard to claim 6.

Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuibira (US Patent 6,460,482), as applied to claims 1-5, 11, 17, and 22 above, further in view of Ho (US 2013/0118405).
The limitations of claims 1-5, 11, 17, and 22 are set forth above.
Regarding claim 12, Kuibira teaches the limitations of claim 11. 
Kuibira does not teach the limitation of one or more trenches extending from the third top surface into a portion of a body of the third gas distribution plate.
Ho teaches a showerhead that is made of two flat plates in fig. 2A [0026], where the lower plate is a cooling plate with cooling channels (226 of Fig. 2A).  Ho teaches that in order to simplify the fabrication of the cooling channels, they can be cut from the upper surface of the plate and sealed with brazing material [0028].  
Kuibira and Ho are analogous art in the field of showerheads for CVD.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom plate (third plate) of Kuibira to have active cooling channels, as taught by Ho. One would be motivated to make this combination because Ho teaches that in various applications in the field of CVD and PECVD, it is desirable to actively cool a gas showerhead [0005].  
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kuibira to have the cooling channels cut from the upper surface of the plate and then later sealed as taught by Ho in order to simplify the fabrication of the cooling channels [0028 of Ho].  

Regarding claim 13, Kuibira modified by Ho teaches the limitations of claim 12.  

Kuibira does no teach the limitation of thereby forming one or more sealed channels configured for distributing a cooling fluid throughout the gas distribution assembly.
Ho further teaches the limitation of thereby forming one or more sealed channels configured for distributing a cooling fluid throughout the gas distribution assembly.  Ho teaches that the channels (226 of Fig. 2A) are sealed by brazing [0028].  Ho teaches that cooling fluid such as water to cool the showerhead [0021].  The cooling channels of Ho (226) are throughout the gas showerhead, as can be seen in Fig. 2A and 2C.  
Kuibira and Ho are analogous art in the field of showerheads for CVD.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels to be sealed channels configured for distributing a cooling fluid throughout the gas distribution assembly, as taught by Ho. One would be motivated to make this combination because Ho teaches that in various applications in the field of CVD and PECVD, it is desirable to actively cool a gas showerhead [0005].  One would have been further motivated because forming the 
Although taught by the cited prior art, the claim limitations “configured for distributing a cooling fluid throughout the gas distribution assembly.  ” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of Kuibira modified by Ho is capable of this limitation because Ho teaches that cooling fluid such as water to cool the showerhead [0021], and the cooling channels of Ho (226) are throughout the gas showerhead, as can be seen in Fig. 2A.

Regarding claim 14, Kuibira modified by Ho teaches the limitations of claim 13.  
Kuibira modified by Ho does not teach the limitation wherein the one or more sealed channels further comprise two or more independent sealed channels configured for counterflow cooling of the showerhead assembly.
Ho shows three different independent sealed channels (seal part 228 of the cooling channels 226) [0028] from above in Fig. 2C [0027].  Ho further teaches that when highly uniform temperature distribution is required, it may be advisable to use one or more cooling fluid inlet and more than one cooling fluid outlet [0024].   

Although taught by the cited prior art, the claim limitations “configured for counterflow cooling of the showerhead assembly” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.   The apparatus of Kuibira modified by Ho is capable of this function because Kuibira teaches the multiple sealed cooling channels that can be configured for counter flow cooling of the showerhead assembly.  Further, under the broadest reasonable interpretation the limitation “counterflow cooling” encompasses coolant and process gas flowing in different directions than each other, as occurs in the showerhead of Ho.  

Regarding claim 15, Kuibira modified by Ho teaches the limitations of claim 13.  
Kuibira further teaches an embodiment of the showerhead that includes a third plate (ceramics piece 10c of Fig. 6) [C8, L 60-65].  The third plate has a top surface and 

Regarding claim 16, Kuibira modified by Ho teaches the limitations of claim 15.  
Kuibira modified by Ho does not teach the limitation wherein the plurality of apertures extending from the third top surface to the third bottom surface are disposed between the one or more sealed channels.
Ho teaches a showerhead in Figs. 2A-D.  Ho teaches that cooling channels (226 of Fig. 2A) are fabricated in the lower plate (222) [0028], which also has the long conduits (227) passing though it [0029] as can be seen in Fig. 2A.  The plurality of long conduits are analogous to the through holes (11) of Kuibira, and the instant claimed “plurality of apertures.”  The long conduits (227) are disposed between the one or more sealed cooling channels (226) of Ho.  
Kuibira and Ho are analogous art in the field of showerheads for CVD.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kuibira to have the plurality of apertures disposed between the one or more sealed channels as taught by Ho. One would be motivated to make this modification in order to actively cool a gas showerhead [0005].  One would have been further motivated because forming the cooling channels in this way in order to simplify the fabrication of the cooling channels [0028 of Ho].  

Response to Arguments
Applicant argues (Remarks 9/302020, pg. 6) that the limitations of amended claim 1 regarding the composition of the first or second gas distribution plates are neither taught nor suggested by Kuibira. Respectfully, the Examiner disagrees. As specifically taught by Kuibira, the ceramics used in the fabrication of the base material (for the structures 10a and 10b shown in Fig. 4, interpreted as first and second gas distribution plates) can comprise aluminum nitride, aluminum oxide, or aluminum oxynitride (Kuibira – C4, L30-38). As such, the ceramic compounds that make up said plates comprise aluminum. The claim does not require that aluminum be in “elemental” or pure metallic form, nor does the Specification of the instant Applicant provide a special definition to that effect that would so limit the claim. As such, Kuibira does teach the limitations of amended claim 1, as set forth herein. 

Applicant argues (Remarks, pg. 7) that Kuibira in view of Kennedy fail to teach the limitations of the claims. Without commenting on the merits of Applicant’s argument, the arguments are moot since Kennedy is no longer relied upon to teach the limitations of any claim.

Applicant argues (Remarks, pg. 8) that Kuibira in view of Sabri with Yendler fails to teach the limitations of claims 6-8. These arguments are not persuasive, however, since Applicant merely summarizes the contents of Sabri and Yendler and does not particularly point out how the above references fail to teach the limitations of claims 6-8. Applicant then points out that the Sabri reference does not teach the limitation of amended claim 1 regarding the composition of the first and/or second gas distribution Kuibira reference.

Likewise Applicant argues the Ho reference, relied upon to teach features of claims 12-16, fails to cure the alleged deficiencies of Kuibira with respect to amended claim 1. These arguments are moot, since the features of amended claim 1 are expressly taught by the Kuibira reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Benjamin Kendall/Primary Examiner, Art Unit 1718